                                       1                                 IN THE UNITED STATES DISTRICT COURT

                                       2                                  NORTHERN DISTRICT OF CALIFORNIA

                                       3

                                       4 HOME DEPOT U.S.A., INC.                                 Case No. 5:16-cv-04865-BLF
                                       5                    Plaintiff,                           [PROPOSED] ORDER OF
                                                                                                 DISMISSAL OF E.I. DUPONT DE
                                       6            v.                                           NEMOURS AND COMPANY AND
                                                                                                 MILLENNIUM INORGANIC
                                       7 E.I. DUPONT DE NEMOURS AND                              CHEMICALS, INC. n/k/a CRISTAL
                                         COMPANY; and MILLENNIUM                                 USA INC. PURSUANT TO FED. R.
                                       8                                                         CIV. P. 41(a)(2)
                                         INORGANIC CHEMICALS, INC.
                                       9
                                                     Defendants.
Three Embarcadero Center, 7th Floor




                                      10
  Bryan Cave Leighton paisner LLP




                                      11
      San Francisco, CA 94111




                                      12

                                      13
                                                                          [PROPOSED] ORDER OF DISMISSAL
                                      14
                                                    The Court having considered the Joint Motion, and good cause appearing therefore, orders
                                      15
                                           as follows:
                                      16
                                                         1. All claims asserted by Home Depot U.S.A., Inc. against Defendants E.I. du Pont de
                                      17
                                                            Nemours and Millennium Inorganic Chemicals Inc. n/k/a Cristal USA Inc. in the
                                      18
                                                            above-captioned action are hereby dismissed with prejudice pursuant to Fed. Rule
                                      19
                                                            Civ. P. 41(a)(2); and,
                                      20
                                                         2. Each party shall bear its own costs and attorneys’ fees.
                                      21
                                                    IT IS SO ORDERED.
                                      22

                                      23
                                                          February 3, 2020
                                           Date Entered: __________________                _______________________________
                                      24                                                    The Honorable Beth Labson Freeman
                                                                                            District Court Judge
                                      25

                                      26

                                      27

                                      28

                                                     JOINT MOTION FOR ORDER OF DISMISSAL AND [PROPOSED] ORDER; CASE NO. 5:16-CV-04865-BLF
                                           601444862.3
